FILED IN
                                            'ST COURT OF APPEALS
             A/6. dJL-±</*OQ7&0~C&            HOUSTON. TEXAS

                                              FEBJ26 20J5
                                           CHRISTOPHER A. PR,NE
                                       CLERK_ Qft\^
     &/am t&esrjitiTJfa^eP 7&&£


     jSMac£ MUilM, AkipDAl
                      •fyfPJ/Mh


     -nk grfctJt &f       rtms


    <3/L A&eal *fauOwse,M>~ -, ••-,-   ,




-rf-riki thwMStesx&icf£ dPSatD wart
  M#Mf faWtito f&r&t tsa^ tftaJkat^mw-
     m^ 3e/r,~
                     /werfc
        o^i 7S1*0*



 (t. /tyS3/0brr0fyf\   2f


/k* --/yPeJhdfti/&
acridV/t ^fe




                     /sfcn
V,

                            WmrenMP*
                   OL-l't-MT'SO-dL

                                    ^fiJmtV//&
                                     VA,

£0/fT //bifofffyJw <Z
                                    tire
l/M&M4m/c> 4^P7F (/mzrr Z£&

                             \&\
                                           U/tf
fmsf fft AieeSS^7fu£&
                             f&:



               a/id 0r'/m/€MaefUKtw
                          \<& iwk/fflL iw^jsrioi
                                         n/i     ; ,
                r*&7 i/ZS. 7&7j 741 gt?3)i&eJteat

J). &m/fa„7ks&^Ms^
^^&%?Y^                 £




                 tk/tfett- ffajQd&*

 uB>   91/jfcl PwPff^JjfMM                        'Toifo.

 J/m/T7




                                           WjM&flSJb
                                   0FMeM€
                            Ot-44f^0O7Ct0'dL


                    03afcr&n£of?SEto&&


        Qfrr.        fJL>                       gJtf.
One
        7/L
      fe£                                 \C    a
                M                   i&ri~

      nad.                   f PifrStAi                 174L

            Ck•AffkJafiffS /duGfc




                                     Cf^/^Pe,
     ||M&




^1